                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                      8:19CR261

       vs.
                                                                      ORDER
ISAIAS CORTEZ GARCIA

                     Defendant.


        This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[24]. Counsel has finalized discovery and seeks additional time to review, process and share the
results of the investigation with the defendant. For good cause shown,


       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [24] is
granted as follows:

       1. The jury trial, now set for October 22, 2019, is continued to December 3, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and December 3,
          2019, shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 22nd day of October 2019.




                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
